Citation Nr: 9921584	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for allergies, a sinus 
disorder, and allergic reaction to medication.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for the claimed disabilities.  In 
February 1996, the Board remanded the veteran's claim for further 
development.  

The Board requested an opinion from VA's Veterans Health 
Administration (VHA) in connection with the veteran's claim of 
service connection in April 1999.  The case has now returned and 
a copy of the June 1999 VHA opinion is associated with the claims 
file.  The veteran's representative had the opportunity to review 
the opinion and present additional written arguments in July 
1999.  The Board will thus proceed to address the issues on 
appeal.


FINDING OF FACT

The competent evidence of record does not show that the veteran 
currently has allergies, a sinus disorder, and allergic reaction 
to medication that is in any way etiologically related to active 
service.  


CONCLUSION OF LAW

The claim for service connection for allergies, a sinus disorder, 
and allergic reaction to medication is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's separation medical examination, dated in May 1955, 
indicated no abnormalities of the nose, sinuses, mouth/throat and 
lungs.  There were no pertinent complaints or findings, including 
of allergic rhinitis or allergic symptomatology.  

The extracts from the Surgeon General indicated that the veteran 
was treated for acute sinusitis in October 1954, which did not 
exist prior to service.  

The veteran submitted receipts and checks for treatment by 
J.O.G., M.D., an ear, nose, and throat and plastic surgery 
physician, and to various pharmacies dated from August 1955 to 
August 1960.  The checks submitted did not indicate what 
treatment or medication was received.  The receipts from Dr. 
J.O.G. in October, September, and December 1958 showed office 
visits and injection, but did not indicate for what the injection 
was received.  Receipt number 9322, for which the date is 
unreadable, indicated the veteran had X-ray examinations of the 
sinuses and chest and an allergic survey.  

The record contains treatment records from E.L.M., M.D., dated in 
November 1955.  In a note attached to the records, dated in 
February 1992, Dr. E.L.M. indicated that the veteran had a 
tonsillectomy as a result of constant sore throats.  The veteran 
was again treated by Dr. E.L.M. for a sore throat, rhinitis and 
pharyngitis in March 1975.  Examination in April 1975 revealed a 
very red septum and very red and injected throat.  Dr. E.L.M. 
noted that the veteran's complaints improved with medication, but 
worsened during a recent dust storm.  Re-examination in June 1975 
revealed a very red allergic throat and moderate rhinitis.  Dr. 
E.L.M. continued to treat the veteran for allergies, rhinitis, 
and pharyngitis through April 1987.  Dr. E.L.M. indicated that 
the veteran was quite allergic including allergies to cigarette 
smoke, and several medications including Penicillin. 

The veteran was seen at the Oklahoma Allergy Clinic in August 
1982.  G.L.W., M.D. indicated that the veteran had allergic 
reactions to several inhalants during testing and recommended 
hyposensitization extracts to build up the veteran's tolerance. 
Dr. G.L.W. also recommended avoiding exposure to irritants.  On 
physical examination and chest x-ray, the veteran's lung fields 
and sinuses were clear, with a little swelling of the lining 
membranes in the maxillary area.  

In his treatment notes, Dr. G.L.W. noted a history of asthma as a 
child, which resolved by the age of 14.  The veteran reported 
that he had been checked for allergies three years prior to 
examination, but with unsatisfactory results.  Dr. G.L.W. further 
noted that the veteran developed hives with Penicillin and 
Vitamin B-12 shots.  Dr. G.L.W. saw the veteran again in March 
1983 and June 1984 and the veteran continued to have allergy 
injections.  

The veteran was seen at the Oklahoma Allergy Clinic in June 1990.  
Diagnoses of headaches and allergic rhinitis were indicated.  
J.S.I., M.D. recommended that the veteran avoid irritating 
substances and foods.  Dr. J.S.I. further prescribed medication, 
an inhaler, and allergy injections, and requested a follow-up 
evaluation in nine-to-twelve months.  Dr. J.S.I. reported that 
the veteran's allergies were "few but definite."  

In his treatment records, Dr. J.S.I. noted that the veteran had 
severe headaches for the previous year and exhibited nasal 
congestion and some tightness in the chest with no wheezing.  The 
veteran had follow-up treatment with Dr. J.S.I. in July 1990 and 
October 1991.  

In August 1991, the veteran filed an initial claim for VA 
benefits for service connection for allergies, which began in 
1945, and a reaction to medication in 1954.  

In November 1991, the National Personnel Records Center (NPRC) 
confirmed that all available service medical records had been 
sent, including extracts from the Surgeon General and indicated 
that the remainder of the veteran's service medical records may 
have been destroyed in the fire at the NPRC in 1973.  

The veteran was treated at the VA Medical Center (MC) in February 
1992.  The veteran requested allergy shots and complained of 
fullness in ears, headache, chest tightness, shortness of breath, 
wheezes, and productive cough.  The examiner indicated 
impressions of possible reactive airway disease by history, and a 
history of allergies.  

The veteran was again seen at the Oklahoma Allergy Clinic in 
March 1992.  Diagnoses of allergic rhinitis, sinusitis, and a 
history of asthma were indicated.  P.I.O., M.D. again recommended 
environmental control and avoidance of irritants and prescribed 
medication and allergy injection treatment.  Dr. P.I.O. noted 
that the linings of the veteran's eyes and nose were slightly 
red, and a mild cobblestone appearance at the back of the throat, 
consistent with chronic post-nasal drip.  The veteran's lungs 
were clear with just a question of some mild wheezing with forced 
expiration.  Sinus X-ray examination showed air fluid levels in 
both maxillary sinuses, consistent with an acute sinus infection.  
Dr. P.I.O. stated that pulmonary function test (PFT) was normal, 
and on the basis of this found no evidence of chronic 
inflammation of the lungs, or acute asthma.  Dr. P.I.O. noted 
that the veteran's symptoms were suggestive of having 
intermittent problems of asthma type symptoms with some chest 
tightness, shortness of breath, and wheezing.  

In her treatment records, Dr. P.I.O. indicated that the veteran 
had problems with intermittent nasal congestion and nasal 
pruritus, postnasal drainage and headaches almost daily, and also 
had intermittent sore throats, popping in his ears, and very 
itchy, red, and watery eyes.  Dr. P.I.O. noted that the veteran 
had both hay fever and asthma since childhood, but the asthma had 
recently caused increased problems with chest tightness, 
shortness of breath, and some wheezing and coughing.  

In his notice of disagreement, received in April 1992, the 
veteran stated that during basic training he went on sick call 
with complaints of allergies and headaches.  The veteran 
indicated that no tests or examinations were conducted at that 
time.  He reported that he was given a Penicillin shot in 1954 
and was hospitalized for three days due to an allergic reaction.  
In support of his claim, the veteran also submitted a note from 
his aunt, who stated that the veteran had asthma in 1945 or 1946 
and could not do what other children could.  

By letter dated in August 1993, D.E.A., D.C. indicated that he 
had treated the veteran from 1968 to 1971 for spinal subluxations 
and related allergies, sinus, and a neck condition.  Dr. D.E.A. 
indicated that he understood, from a recent conversation, that 
the veteran's allergies had worsened and he had to wear a dust 
mask.  Dr. D.E.A. stated that the veteran's condition was valid 
and apparently progressive.  The veteran submitted copies of 
checks to Dr. D.E.A. dated from January 1969 to December 1970.  

At a hearing before the undersigned in August 1993, the veteran 
testified that during basic training he developed a bad headache 
and sinusitis and sought treatment for these conditions.  
Transcript, pp. 15-16.   He stated that in 1954 he was treated 
for sinusitis while stationed in Spokane, Washington.  He 
reported that he had a "wild reaction" to a penicillin shot and 
was hospitalized for approximately four days.  The veteran 
testified the he developed clear welts all over his body, but the 
condition resolved during his hospitalization.  Transcript, p. 
16.

The veteran testified that following service he had a very bad 
case of hay fever in August 1958 and had to quit his job to 
change environments.  Transcript, p. 17.  He indicated that he 
was exposed to a lot of pollutants from the vehicles he was 
exposed to in the course of his employment as a mechanic.  
Transcript, p. 18.  He indicated that the change in jobs, to one 
outside, helped him tremendously and his condition got better for 
a while.  Transcript, p. 19.  

The veteran testified that he began treatment with Dr. D.E.A. in 
August 1968.  He stated that Dr. D.E.A. was a chiropractor and 
was treating him for sinusitis and allergies.  Transcript, p. 20.  
The veteran reported that he began seeing Dr. E.L.M. in the 
1970s, but had been treated by him prior to this time, back to 
1955, but records of such treatment had been destroyed.  
Transcript, p. 21.  He reported that he experienced chest 
congestion and asthma as a child and was treated by a doctor for 
this condition.  The veteran indicated that his current symptoms 
included headaches, and chronic sinus and ear infections, which 
he did not experience as a child, prior to service.  
Transcript, p. 23.  The veteran testified that he recalled his 
initial allergic reaction was to ragweed in 1945, at the age of 
13.   

The veteran testified that he had to wear a mask 80-90 percent of 
the time, including at night.  Transcript, p. 18.  

In a letter received in September 1993, the veteran's brother 
stated that he lived with the veteran from November 1957 to 
August 1958 and during that time the veteran had allergy 
problems.  The veteran's brother indicated that smoke would 
bother the veteran a great deal.  The veteran also submitted a 
letter from a friend, J.D.S., who stated that he and the veteran 
attended high school together from 1948 to 1951 and they had 
participated in baseball, basketball, volleyball, and track.  

By letter dated in January 1994, L.B.G., the spouse of Dr. J.O.G. 
indicated that the allergic survey noted on the veteran's receipt 
for treatment indicated a scratch test was performed to determine 
allergy to pollen, dust, and airborne mold.  She further stated 
that the $3.00 charge for an injection was the usual fee for an 
allergy shot.  

In February 1996, the Board remanded the veteran's claim for 
further development to include further medical treatment records, 
and a VA examination.  By letter dated in March 1996, the RO 
requested that the veteran identify all VA and non-VA health care 
providers who treated him for his asthma, allergies, or sinus 
problems at any time.  The veteran complied and completed the 
necessary consent forms for release of treatment records.  The RO 
attempted to obtain treatment records from Dr. R.G., but the 
request was returned by the Postal Service as "attempted - not 
known."  The RO received a response from the Dr. H. Allergy 
Clinic indicating that they had no records of treatment of the 
veteran.  

A VA fee-basis examination was conducted in March 1998 by 
R.A.D.M., M.D., who indicated that he had reviewed the veteran's 
medical records.  In his discussion, Dr. R.A.D.M. referred only 
to treatment in the 1980s and 1990s at Oklahoma Allergy Clinic.  
Nasal examination revealed pale, bluish-gray, moist nasal 
membranes bilaterally without evidence of any mucopus or polyps.  
The remainder of the head and neck examination revealed no other 
abnormalities.  Dr. R.A.D.M. indicated that the veteran had 
inhalant allergic rhinitis and had a history of paranasal 
sinusitis attributable to allergic rhinitis.  No computed 
tomography (CT) scan was performed, but the four major sinuses 
were normal on transillumination.  

A VA examination was conducted in December 1998.  The veteran 
reported complaints of chronic nasal congestion and epistaxis and 
indicated that the chronic nasal congestion had been occurring 
for years.  The examiner noted review of the claims file and 
medical records.  Physical examination revealed no pus or polyps.  
The examiner indicated a diagnosis of allergic rhinitis and 
indicated that such was not known to be causally related to any 
occurrences during military service.  

In June 1999, the VHA expert reviewed the claims file and 
provided an opinion concerning the veteran's claim.  Initially, 
he found that the drug reaction that the veteran reportedly 
experienced during service did not result in any chronic or 
persistent difficulties from an isolated event.  

The expert then observed that it was more difficult to determine 
if the veteran had an allergic diathesis involving the 
respiratory tract prior to his active service dates.  The VHA 
expert also stated that the episode of acute sinusitis which 
developed during service should be considered an acute disease 
and not necessarily a manifestation of a chronic underlying 
condition.  He explained that chronic sinusitis was provided in 
the record in a much more convincing fashion in more recent years 
than coincident with active duty.  He also noted that there was 
no evidence of specific exposure or trauma during service to 
precipitate a chronic disease process.   

While the VHA expert allowed that the evidence in this case was 
limited and rendered it difficult to determine the onset of the 
claimed disorders, he concluded that the bulk of information 
suggested that the greatest degree of exacerbation of his illness 
occurred several years following his discharge.  His opinion was 
that the veteran's difficulties with allergic rhinitis and 
chronic sinusitis with acute exacerbation were neither caused nor 
aggravated by his active duty.   

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Where 
certain diseases, such as those affecting the organic nervous 
system, are manifested to a compensable degree within the initial 
post-service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service or 
within an applicable presumptive period, service connection may 
nevertheless be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d).  

The veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1998).  

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b). The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of aggravation applies 
where there is a worsening of the disability regardless of 
whether the degree of worsening was enough to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. App. 
at 296.  The determination whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).  

The threshold question to be answered in the veteran's appeal is 
whether he has presented evidence of a well-grounded claim.  
Under the law, a person who submits a claim for benefits shall 
have the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a). Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not well 
grounded, the application for service connection must fail, and 
there is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit held 
that, "For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 
343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility of 
the evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995). 

As an alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to render a claim well grounded where 
the evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or during any applicable presumption 
period, if continuity is demonstrated thereafter, and if 
competent evidence relates the present condition to the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).   

Diseases of allergic etiology...may not be disposed of routinely 
for compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so existent, 
a comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability during 
service may not be disposed of routinely as natural progress nor 
as due to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination of 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1998).  

Unfortunately, for evidentiary purposes, many of the veteran's 
service medical records are unavailable and were apparently 
destroyed in the 1973 fire at the NPRC.  The Board is aware that 
when complete service medical records are unavailable, the 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is heightened.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis of the veteran's claim was undertaken with these duties 
and obligations in mind.

Initially, the Board finds that the claim for service connection 
for allergic reaction to medication must be denied as not well 
grounded.  The veteran testified under oath regarding the events 
during service when he had a negative reaction to medication.  
Although the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue involves 
a question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not reflect that the 
veteran currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses or 
causation competent.  The Court held in Grottveit v. Brown, 5 
Vet.App. 91 (1993), that lay assertions of medical causation will 
not suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a).  In reviewing the medical 
evidence, the Board notes that the VHA expert concluded that the 
drug reaction that the veteran reportedly experienced during 
service did not result in any chronic or persistent difficulties 
from an isolated event.  No other medical opinion has been 
submitted to support a conclusion contrary to the VHA opinion.  
Consequently, the Board has determined that the claim for this 
benefit must be denied.  

As to the claim for sinusitis, the available service medical 
records reflect treatment for "acute" sinusitis in 1954.  
Following a review of the veteran's claims file, the VHA expert 
also defined the episode in service as acute.  As such, the 
provisions of 38 C.F.R. § 3.303(b) regarding chronic diseases are 
not for application. 

However, if the chronicity provision is not applicable, a claim 
may still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is observed during service, if continuity is 
demonstrated thereafter, and if competent evidence relates the 
present condition to the symptomatology.  After consideration of 
this provision, the Board must again find that the claim is not 
well grounded.  

That is, there is no competent evidence that links any post 
service sinusitis to the episode of acute sinusitis during 
service.  The VA and the veteran made every effort to obtain 
evidence that would render the veteran's claim plausible.  The 
private records obtained do not tend to link a post service 
disability to active duty.  While the receipts and checks are 
nearer in time to the veteran's service, they are not specific as 
to the illness associated with any required treatment or 
medication; thus, they are not sufficient to render the claim 
plausible.  As described above, the veteran's testimony, while 
probative to the extent of the symptomatology he experienced 
during service, is not sufficient to well ground the claim since 
the ultimate question to resolve this case is medical in nature.  

Significantly, the medical opinion provided by the VHA expert, 
who had the opportunity to review the claims file and the 
veteran's testimony and reported history, was that sinusitis was 
neither caused or aggravated by active duty.  Accordingly, in the 
absence of supporting medical evidence, the claim for service 
connection for sinusitis must be denied.  Grottveit v. Brown, 5 
Vet.App. 91 (1993); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran has also claimed service connection for allergies.  
In this case, the service medical records are almost entirely 
unavailable, including any entrance examination.  At the time of 
his initial application for compensation in August 1991, the 
veteran noted that allergies were from 1945 [prior to entering 
service].  In any event, however, the competent (medical) 
evidence does not tend to link allergies to service, and thus, 
the claim for service connection for allergies is not well 
grounded.  

Clearly, the private or VA post service medical records submitted 
reveal that the veteran has multiple allergies.  Significantly, 
those reports do not relate allergies to service.  The VA 
examiner's opinion in December 1998 and the VHA expert's opinion 
in June 1999 do not conclude that there is any causal 
relationship between occurrences in military service and the 
veteran's post service allergies.  

The veteran testified about his allergies at the time of his 
hearing in August 1993.  The veteran's brother and one of his 
friends also submitted statements on his behalf regarding their 
recollections about the veteran's allergy problems or lack 
thereof during high school or in the post service years.  
Nevertheless, these statements do not well ground the claim since 
the ultimate question in the case requires medical expertise.  

The spouse of Dr. J.O.G. also indicated that a receipt for 
treatment shows a cost consistent with the charge for an 
injection for an allergy shot.  This report also does not well 
ground the claim since it does not show a causal relationship 
between the claimed allergies and service.  

In sum, the Board finds that the claim for service connection for 
allergies must be denied due to the lack of competent evidence 
that relates any allergies to service.   

Although the Board has denied this appeal on grounds different 
from the RO, the appellant has not been prejudiced by this 
decision because the RO actually accorded the appellant greater 
consideration than the claim warranted.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  


ORDER

Service connection for allergies, a sinus disorder, and allergic 
reaction to medication is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 
  The Board notes that the page numbering of the transcript of the August 1993 hearing begins on page 14.  
However, the transcript appears to be complete and begins with the undersigned calling the hearing in the 
veteran's claim to order.  

